DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.14/740026, filed on June 15, 2015.

Information Disclosure Statement
The information disclosure statement(s) filed on September 9, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 
	Non-Patent Literature (NPL) document #1 has not been considered because it does not include a concise explanation of the relevance (fails to comply with 37 CFR 1.98(a)(3)(i)), as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 7-11, 14, 17, 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. (US 2010/0328471 - Boland) in view of Tang et al. (US 2016/0131872 - Tang).
	As to claim 1, Boland teaches an electronic device comprising three image capturing units (Boland Figs. 3-8, Fig. 4 - 400), the image capturing units being: a first imaging capturing unit comprising a first lens system and a first image sensor, the first image sensor disposed on an image side surface of the first lens system (Boland Fig. 4 - 402, 419), a second image capturing unit comprising a second lens system and a second image sensor, the second image sensor disposed on an image surface of the second lens system (Boland Fig. 4 - 404, 419), and a third image capturing unit comprising a third lens system and a third image sensor, the third image sensor disposed on an image surface of the third lens (Boland Fig. 4 - 406, 419), wherein the first image capturing unit, second image capturing unit, and third image capturing unit face the same direction toward an imaged object (Boland Fig. 4 - 400), fields of view of the first lens system, the second lens system, and the third lens system are different from on another (Boland Fig. 4 - 400, rays; para. [0007]), each of the first lens system, second lens system, and third lens system comprises a plurality of lens elements being stationary relative to one another in the same image capturing unit (Boland Fig. 4 - 408, 410, 412, 414, 428, 430, 432, 436, 438, 440; para. [0028]), each of the first lens system, second lens system, and third lens system are all single focus lens systems (Boland Fig. 4; para. [0007] - fixed focal length = single focal length).

	In the same field of endeavor Tang teaches an imaging lens system comprising six lens elements, and the six lens elements in order from an object to image side, a first lens element, second lens element, third lens element, fourth lens element, fifth lens element, sixth lens element (Tang Fig. 5A - 510, 520, 530, 540, 550, 560), the third lens element has positive refractive power (Tang Fig. 5A - 530; Table 9 - f3 > 0), the fourth lens element has an object side surface being convex in a paraxial region thereof (Tang Fig. 5A - 542; Table 9 - r8), the fifth lens element has an image side surface being convex in a paraxial region thereof (Tang Fig. 5A - 554; Table 9 - r11), and the sixth lens element has an image side surface being concave in a paraxial region thereof (Tang Fig. 5A - 564; Table 9 - r12), and satisfying:
	TL/sin(HFOV*1.6) < 10mm (Tang para. [0029] - HOS = TL; Table 9 - HFOV = 40 deg.; para. [0225] - HOS = 5.4081 mm).
1.30 < tan(HFOV) (Tang para. [0030] - teaching overlapping range with sufficient specificity 0.4 ≤ |tan(HAF)| ≤ 3.0 (MPEP 2131.03)).
	TL/ImgH < 3.0 (Tang para. [0080] - HOS/HOI = TL/ImgH; para. [0225] - HOS/HOI = 1.4113)
	0.4 < r/RL < 3.0 (Tang Table 9 - f = 4.5669; RL = 5.27993).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use such a lens system of Tang with the electronic device of Boland since, as taught by Tang, such lens systems effectively reduce the height of the image capturing system, improves image quality, and keeps the lens system miniaturized (Tang para. [0007], [0035]).
	As to claim 2, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Boland further teaches the electronic device performs a zoom function by using images captured from the first image capturing unit, second image capturing unit, and third image capturing units (Boland para. [0021], [0024]).
	As to claim 7, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying 1.60 < Nmax < 1.70 (Tang Table 9 - Nmax = 1.64); f/EPD < 2.65 (Tang Table 9 - 2.4).
	As to claim 8, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying |SD11/SD62| < 1.25 (Tang Fig. 5A - SD11 < SD62, thus SD11/SD62 < 1).
	As to claim 9, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying 
	As to claim 10, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying f/EPD ≤ 2.45 (Tang Table 9 - f/EPD = 2.4).
	As to claim 11, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 10, and Tang further teaches satisfying f/EPD (Tang para. [0029] - teaching the overlapping range 1.2 ≤ f/HEP ≤ 6.0 with sufficient specificity (MPEP 2131.03)).
	As to claim 14, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying |f1/|f2| < 1.20 (Tang Table 9 - f1 = 4.431, f2 = -7.783).
	As to claim 17, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying V2+V5 < 60 (Tang Table 9 - V2 = 23.3; V5 = 23.3).
	As to claim 19, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying TL/ImgH < 3.0 (Tang para. [0080] - HOS/HOI = TL/ImgH; para. [0225] - HOS/HOI = 1.4113).
	As to claim 21, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Boland further teaches the first lens system is applied to a moving focus optical system (Boland Fig. 1 - optical system being head worn is capable of moving and being directed to where the user focuses).
claim 22, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Boland further teaches the electronic device is a smart phone having any one of a display unit, control unit, storage unit, RAM, or ROM (Boland para. [0007] - Bluetooth cell phone with associated camera circuitry).
	As to claim 23, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 22, and Boland further teaches the first capturing unit, second capturing unit, and third capturing unit are arranged horizontally (Boland Figs. 4-8).
	As to claim 24, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 22, and Boland further teaches the first capturing unit, second capturing unit, and third capturing unit are arranged vertically (Boland Fig. 4-8).
	As to claim 25, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 22, and Boland further teaches the first capturing unit, second capturing unit, and third capturing unit are arranged in a triangular arrangement (Boland Figs. 6-8).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boland and Tang as applied to claim 1 above, and further in view of Lohmann (Scaling Laws for Lens Systems)1.
	As to claim 12, Boland in view of Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches TL = 5.4081mm (Tang para. [0225]), and therefore just outside the claimed range of TL < 5.0 mm.  However, the size of Tang is merely a scaled version of the claimed range TL < 5.0mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to satisfy TL < 5.0mm, since such a modification would involve only a mere change in size of a component - e.g. scaling the lens system by 0.90 (90%).  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As discussed in Lohmann, scaling of a lens system is trivial (Lohmann, page 4996, right column).  It would have been obvious to one of ordinary skill in the art to scale the lens system to satisfy TL < 5.0mm since scaling up/down lens systems, while being trivial, allows for the lenses to be used with different sized cameras, phones, devices.
	


Allowable Subject Matter
Claims 3-6, 13, 15-16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 3, although the prior art teaches a 6-lens system and electronic device as detailed in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 3, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 4-5, although the prior art teaches a 6-lens system and electronic device as detailed in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 6, although the prior art teaches a 6-lens system and electronic device as detailed in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 6, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and 
	As to claim 13, although the prior art teaches a 6-lens system and electronic device as detailed in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 13, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 15, although the prior art teaches a 6-lens system and electronic device as detailed in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 15, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 16, although the prior art teaches a 6-lens system and electronic device as detailed in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 16, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 18, although the prior art teaches a 6-lens system and electronic device as detailed in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 3, in such a manner that a 
	As to claim 20, although the prior art teaches a 6-lens system and electronic device as detailed in claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 20, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shih et al. (US 9,638,889); Lee (US 10,422,982); Tang et al. (US 9,411,132); Bone et al. (US 9,104,009); Chen et al. (US 2015/0346459); Liao (US 2015/0116572); Hsu et al. (US 9,057,865); Tang et al. (US 9,606,326); Tang et al. (US 2016/0131873); Tang et al. (US 9,413,934); Tang et al. (US 9,709,773).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 24, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lohmann, Adolf W. “Scaling Laws for Lens Systems.” Applied Optics, vol. 28, no. 23, 1 Dec. 1989, pp. 4996–4998